Citation Nr: 0012529	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99 00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision by the VA RO that denied 
service connection for PTSD.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from July 1968 
to August 1970.  His service personnel records show he served 
in Korea from late December 1968 to January 1970 as an 
infantryman.  He received no decorations evincing combat 
service, nor do his service records otherwise indicate he 
engaged in combat.  No psychiatric complaints or pathology 
was noted in his service medical records.

Private, VA, and Army National Guard medical records and 
applications for compensation benefits by the veteran from 
the time of his separation from service until the early 
1990's do not suggest psychiatric pathology or PTSD.  

A report of a line of duty investigation for the Army 
National Guard reflects that the veteran accidentally and 
negligently shot himself in the left lower leg in August 1993 
while on inactive duty for training.  The injury was 
determined to be in the result of the veteran's own 
misconduct.

In a June 1994 application for compensation benefits the 
veteran included a claim for a nerve condition which he 
reported began in 1985.

On an August 1994 VA general medical examination, the veteran 
indicated he had been treated for anxiety and nervousness.  
No psychiatric clinical findings or diagnosis were reported.

Treatment records from a VA Medical Center in October 1994 
note that a September 1994 VA psychiatric consultation had 
diagnosed acute alcoholism and adjustment disorder with 
anxiety and depression.  The current diagnosis was 
ineffective coping due to alcohol abuse and depression, and 
history of PTSD - "Korea 68-70."  

In November 1995 at a VA orthopedic clinic the veteran 
reported that he had had nightmares since 1968-1969 when he 
was in Korea.  The diagnoses included nightmares, depression, 
and sleep deprivation.

A June 1996 initial intake assessment from Southern Highlands 
Community Mental Health Center notes that the veteran was 
shot in both legs once in the military when he was on a 
picket line.  He said he remembered being ambushed in Korea 
and losing 7 soldiers.  He said he shot 4 people in service.  
It was reported that that he had some unresolved issues with 
his military service and was having problems with alcohol 
abuse.  

In January 1998 the veteran filed a claim for service 
connection for PTSD.  With his claim he submitted a statement 
in which he reported having combat dreams.  He said he was 
involved in numerous firefights and knew that he shot at 
least 4 North Koreans because he saw their blood trails.

With his January 1998 claim, the veteran submitted a 
statement from his wife who claimed the veteran returned from 
service with a changed personality, and correspondence from 
his brother, mother and a friend, all to the effect that the 
veteran had a nervous condition due to his experiences in 
Korea.  

On a May 1998 VA psychiatric examination, the veteran said 
that he served as a team leader in Korea.  He said he was 
shot at and lived in constant fear of being killed.  
Examination revealed that he was tense, anxious and edgy.  
Attention and concentration were impaired.  The diagnosis was 
PTSD, mild.

In June 1998 correspondence the veteran again reported that 
he had shot 4 persons in combat in Korea.  He said 7 men from 
the 7th division were killed in an ambush while he was in 
Korea.  

With his June 1998 letter he submitted a statement from his 
wife to the effect that he went into service happy and 
carefree, but returned angry and depressed.

In response to a request for information related to claimed 
stressors, the veteran reported in December 1998 that he took 
fire while on patrols from the first month he was in Korea.  
He said that the "7th" lost 7 men in one ambush.  He 
asserted he was given "combat pay" while he was serving in 
Korea.  

Records from a VA mental health clinic show psychiatric 
treatment from November 1998 to January 1999.  The initial 
report notes the veteran was in active combat in Korea.  
Diagnoses included PTSD, major depression, anxiety disorder, 
and alcohol abuse, in remission.

The veteran testified at a Board videoconference hearing in 
March 1999.  He related various stressors that he felt caused 
PTSD.  He said around Christmas time 1968, he was under fire 
from tracer rounds that struck the earth around where he was 
positioned, and that he came under fire in May or June 1969.  
He again made reference to 7 soldiers from the 7th division 
killed in an ambush.  He said at the end of the hearing that 
his division was the 2nd, not the 7th division.  He also 
reported the names of 2 persons with whom he served, one of 
whom he also knew from National Guard service; he was given 
30 days to obtain a statement supporting claimed stressors.

II. Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a) (1999); Gaines v. West, 11 Vet.App. 353 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (1999); 38 C.F.R. § 3.303 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).

Service medical records form the veteran's 1968-1970 active 
duty show no psychiatric disorder.  Many years after service, 
beginning in 1994 and continuing to the present, the veteran 
received treatment for alcohol abuse and variously diagnosed 
psychiatric conditions, including PTSD.  Prior to 1994, there 
was no reference to PTSD or to stressors from service.  The 
first medical evidence of record, that the veteran might have 
PTSD, is from 1994.  There are subsequent assessments of 
PTSD, along with more assessments of alcohol abuse and other 
psychiatric disorders.  These records do not associate the 
diagnosis of PTSD with any specific stressor from service, 
and some of the records include an erroneous history that the 
veteran served in combat.  The outpatient records do not 
provide a clear diagnosis of PTSD, which is the first 
requirement for service connection under 38 C.F.R. § 3.304(f) 
(1999).  A clear diagnosis of PTSD means one that is 
unequivocal.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's own assertion that he has PTSD and lay 
statements by family and friends that he was changed by his 
service in Korea does not constitute cognizable evidence 
since, as a layperson, neither he nor his family and 
acquaintances have the competence to give medical opinions on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The May 1998 VA psychiatric examination noted that the 
veteran said he was in fear of being killed in Korea and that 
he was shot at while in Korea.  The examiner diagnosed mild 
PTSD.  The conclusion of PTSD is apparently made based on 
self-reported history provided by the veteran.  The examiner 
commented that the veteran reportedly had some combat 
experience in Korea and noted that the veteran received 
combat pay.  Inasmuch as this diagnosis of PTSD is not based 
on any specific stressor, but rather of the veteran's 
assertion that he had combat experience, it is a diagnosis 
that is dependent on the veteran's alleged combat status.

The requirement that the diagnosis be supported by evidence 
of a stressor becomes the focus of the veteran's claim.  The 
existence of a valid service stressor is a factual question 
for VA adjudicators.  Cohen v. Brown, 10 Vet.App. 128 (1997); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992); Wood v. 
Derwinski, 1 Vet.App. 190 (1991). 

The veteran claims that he served on the DMZ and received 
"combat pay" and that that provides evidence that he served 
in combat.  This is not the case.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  The veteran's 
service records fail to show that he was awarded any 
citations reflected combat service.  He served during 
peacetime in Korea.  In spite of notations in his post-
service treatment records that he was a combat veteran, the 
evidence is clearly to the contrary.  Extra pay in service, 
whether related to service in the DMZ in Korea or service in 
Vietnam, does not establish that the recipient personally 
engaged in combat.  

Since the veteran did not engage in combat, bare allegations 
are insufficient to establish service stressors for PTSD; 
rather, stressors must be corroborated by official service 
records or other credible supporting evidence.  Cohen, supra; 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  

The veteran's official service records give no support for 
any in-service stressor.  The veteran has given vague 
accounts of having been exposed to incoming small arms fire 
on numerous occasions, and stated one specific event in which 
7 soldiers from the 7th or 2nd division were killed in an 
ambush by North Korean soldiers  (Only the 2nd division 
served in Korea.)  The Board finds it inconceivable that such 
incident would not be widely known, and rejects the 
occurrence of this claimed event.  In any event the veteran 
does not ever claim that he was personally around the claimed 
ambush, and it would not constitute a personal stressor for 
the veteran.  There is no credible supporting evidence that 
any other in-service stressor, which might lead to PTSD, 
actually occurred, which is one of the requirements for 
service connection.  

The vague accounts cited by the veteran of exposure to small 
arms fire do not include any wounded or killed personnel that 
could be verified through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  With regard to the 
veteran's account of have shot at least 4 North Korean 
soldiers, such incidents where not reported at the time of 
the VA psychiatric examination when PTSD was diagnosed, and 
were not repeated at the Board videoconference hearing in 
March 1999.  The claimed incidents are not verified (nor in 
all likelihood verifiable) nor are they shown by any 
competent evidence to be stressors for the veteran's claimed 
PTSD.  

At his 1998 hearing, the veteran gave the names of 2 persons 
with whom he served, and was given 30 days to contact one to 
support his account of stressors, but he has provided no 
independent evidence of a claimed stressor.  The duty to 
assist is not a one-way street.  Wood, supra.

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

 


